 



Exhibit 10.1

 





SINGLE FAMILY HOMES

 

REAL ESTATE PURCHASE AND SALE AGREEMENT

 

by and between

 

TB RENTALS LLC,

as Seller

 

and

 

REVEN HOUSING REIT, INC.,
a Maryland corporation,
as Buyer

 

November 1, 2018

 

 

 

 

THIS SINGLE FAMILY HOMES PURCHASE AND SALE AGREEMENT (this “Agreement”) is made
and entered into as of November 1, 2018 (“Effective Date”), by and between TB
RENTALS LLC (“Seller”) and REVEN HOUSING REIT, INC., a Maryland corporation
(“Buyer”).

 

BASIC TERMS

 

The following terms, as used in this Agreement, will have the meanings assigned
to such terms in this Basic Terms section of the Agreement, subject to any
adjustments set forth elsewhere in this Agreement.

 

Purchase Price: $7,100,000.00, subject to adjustment in accordance with the
provisions of this Agreement.

 

Deposit: $71,000.00 [1% of Purchase Price].

 

Closing Date: The date on which the Escrow Holder issues the final settlement
statement, which in no event shall extend beyond 30 days after the expiration of
the Due Diligence Period.

 

Due Diligence Period: Subject to the provisions of Section 7 below, the period
commencing on the Effective Date and ending on the date that is 60 days after
Buyer receives all Property Information, to be delivered to Buyer pursuant to
Section 6(a)(3) and Section 7(a), during which period Buyer will be provided the
opportunity to review all aspects of the Property.

 

Escrow Holder: Fidelity National Title Insurance Company.

 

Title Company: Fidelity National Title Insurance Company.

 

PRELIMINARY STATEMENTS

 

A. Seller is the owner of the Property (as defined herein); and

 

B. Seller desires to sell, and Buyer desires to buy, the Property, at the price
and on the terms and conditions hereafter set forth.

 

In consideration of the recitals, mutual covenants, and agreements set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are mutually acknowledged, Seller and Buyer hereby agree as
follows:

 

1. Premises. The real estate which is the subject of this Agreement consists of
89 single family homes, in the State of Oklahoma, which are identified and
generally described on Exhibit A attached hereto, together with all of the
improvements and structures located thereon (“Improvements”), any heating and
ventilating systems and other fixtures located therein or thereon, and all
rights, interests, benefits, privileges, easements and appurtenances to the land
and the Improvements, if any (collectively, the “Premises”).

 



 1

 

 

2. Personal Property and Leases.

 

(a) The “Personal Property” referred to herein shall consist of all right,
title, and interest of Seller, if any, in all tangible (including all
advertising materials, plans and specifications) and intangible personal
property, including any equipment, appliances, or furnishings that remain in the
Premises at the Closing, and any and all existing licenses and permits held by
Seller and not constituting part of the real estate, located on and used in
connection with the Premises.

 

(b) The “Leases” referred to herein shall consist of the leases, occupancy and
rental agreements between the Seller, as landlord and tenants of the single
family homes that comprise the Premises that are in effect as of the date of the
Closing (defined below), as well as service contracts relating to the
maintenance and repair of such homes.

 

3. Sale/Conveyance and Assignment. Seller agrees to sell, convey and assign to
Buyer, and Buyer agrees to buy and assume from Seller, at the price and upon the
other terms and conditions hereafter set forth (a) the Premises, (b) the
Personal Property, (c) the Improvements, and (d) the Leases (a-d collectively,
the “Property”).

 

4. Transfer of Title.

 

(a) Title to the Property shall be conveyed to Buyer by a special warranty deed
(the “Deed”) executed by Seller, in the form attached hereto as Exhibit C.

 

(b) The Personal Property shall be conveyed to Buyer by a bill of sale (the
“Bill of Sale”) executed by Seller, in the form attached hereto as Exhibit D.

 

(c) The Leases shall be assigned by Seller and assumed by Buyer by an Assignment
Leases and Contracts (the “Assignment of Leases and Contracts”), in the form
attached hereto as Exhibit E.

 

5. Purchase Price; Deposit

 

(a) Delivery of Purchase Price. The purchase price for the Property shall be the
price identified in the Basic Terms (the “Purchase Price”), which shall be
subject to reduction in accordance with this Section 5 and Section 7(d) and
payable by Buyer to Seller as follows:

 

(1) Within three (3) business days after the execution of this Agreement, Buyer
shall deposit into an escrow account (the “Escrow”) established with Escrow
Holder (as identified in the Basic Terms), which will serve as escrow holder for
this transaction a deposit in the amount of the Deposit (as identified in the
Basic Terms above). If Buyer notifies Seller that it elects to proceed to
purchase the Property in accordance with the provisions of Section 7, then the
Deposit (as defined in the Basic Terms) will become non-refundable to Buyer,
except in the event of a default or breach of this Agreement by Seller. The
Deposit shall at all times prior to Closing be invested in United States
treasury obligations or such other interest bearing accounts or securities as
are approved by Buyer in writing; all interest earned on the Deposit will be
administered, paid or credited (as the case may be) in the same manner as the
Deposit and, when credited to the escrow account shall constitute additional
Deposit. At the closing of the transactions contemplated by this Agreement (the
“Closing”), Buyer shall receive a credit against the Purchase Price for the
Deposit.

 



 2

 

 

(2) The Purchase Price, less a credit for the Deposit, and plus or minus
prorations and adjustments as set forth in Section 17 hereof, shall be paid by
Buyer to Seller by wire transfer of immediately available federal funds on the
Closing Date.

 

(b) Property Valuation. Buyer may elect to retain an independent, third-party
valuation consultant, subject to Seller’s concurrence as to the selection of
such consultant, to prepare a valuation report (“Valuation Report”) for each of
the properties that comprise the Property. In the aggregate, if the values
determined in such Valuation Report (“Property Valuation”) are less than the
Purchase Price, Buyer shall notify Seller in writing of such findings and the
parties shall then convene discussions not less than ten (10) days prior to
Closing, with a view to negotiating an agreed adjustment to the amount of the
Purchase Price. During such discussions, the parties may also mutually agree in
writing upon certain of the properties comprising the Property that will be
excluded from the sale contemplated in this Agreement (the “Excluded
Properties”). Following such identification of the Excluded Properties, if any,
(i) the description of the properties that comprise the Property, as identified
on Exhibit A, will be deemed modified to exclude the Excluded Properties; and
(ii) the Purchase Price will be reduced by the product of the number of homes
that comprise the Excluded Properties and the value assigned to each home as set
forth in Exhibit A (the “Assigned Home Value”). If Seller and Buyer are unable
to mutually agree upon a reduction to the Purchase Price and/or identification
of Excluded Properties in accordance with this Section 5(b) within two (2)
business days prior to the Closing Date, then Buyer may, upon written notice to
Seller on or before the then-scheduled Closing Date, elect to (i) close the
transaction as contemplated or (ii) terminate this Agreement. If Buyer
terminates this Agreement in accordance with this Section 5(b), then this
Agreement will have no further force or effect, the parties will have no further
obligations to each other (except for any indemnities or other provisions that
expressly survive termination of this Agreement) and Escrow Holder shall refund
the Deposit to Buyer.

 

(c) Notwithstanding Section 7(d) below, Buyer may, in lieu of adjusting the
Purchase Price as a result of necessary repairs and replacements in accordance
with Section 7(d), identify certain Excluded Properties, which Buyer elects to
exclude from the sale contemplated in this Agreement, upon written notice
delivered to Seller at least two (2) business days before the Closing Date;
provided, however, Buyer shall have no right to designate Excluded Properties
that result in a reduction of the Purchase Price by more than ten percent (10%)
without the written approval of Seller. Following such notification and
identification of the Excluded Properties, (i) the description of the properties
that comprise the Property, as identified on Exhibit A, will be deemed modified
to exclude the Excluded Properties; and (ii) the Purchase Price will be reduced
by the product of the number of homes that comprise the Excluded Properties and
the Assigned Home Value for such Excluded Properties. Once Buyer identifies to
Seller the Excluded Properties, those properties so identified will no longer be
the subject of this Agreement and Seller will be free to sell them to another
party or take any action that Seller elects with respect to the Excluded
Properties.

 



 3

 

 

6. Representations, Warranties and Covenants.

 

(a) Seller’s Representations and Warranties. As a material inducement to Buyer
to execute this Agreement and consummate this transaction, Seller represents and
warrants to Buyer as follows:

 

(1) Organization and Authority. If Seller is an entity, Seller has been duly
organized and is validly existing under the laws of the state in which it is
incorporated. Seller has the full right and authority and has obtained any and
all consents required therefor to enter into this Agreement, consummate or cause
to be consummated the sale and make or cause to be made transfers and
assignments contemplated herein. The persons signing this Agreement on behalf of
Seller are authorized to do so. This Agreement and all of the documents to be
delivered by Seller at the Closing have been authorized and properly executed
and will constitute the valid and binding obligations of Seller, enforceable
against Seller in accordance with their terms.

 

(2) Conflicts. There is no agreement to which Seller is a party or, to Seller’s
knowledge, binding on Seller or the Property, that is in conflict with this
Agreement or that would limit or restrict the timely performance by Seller of
its obligations pursuant to this Agreement.

 

(3) Documents and Records. To Seller’s knowledge, Seller has provided (or upon
the execution hereof will provide) Buyer with, or has made available to Buyer,
true, correct and complete copies of the items scheduled in Schedule 6(a)(3)
attached hereto (all of the foregoing collectively the “Property Information”).
The Property Information consists of all documents relating to the Property in
Seller’s possession or control.

 

(4) Litigation. There is no action, suit or proceeding pending or to Seller’s
knowledge threatened which (i) if adversely determined, would not be covered by
insurance (subject to the payment of a customary insurance deductible) or
adversely affect the Property, or (ii) which challenges or impairs Seller’s
ability to execute, deliver or perform this Agreement or consummate the
transaction contemplated hereby.

 

(5) Leases. Schedule 6(a)(5) sets forth a list of the leases and all contracts
(including all service, maintenance, and warranty contracts) that apply to the
properties that comprise the Property, which, to Seller’s knowledge, is true and
correct and complete list of such leases and contracts as of the date of such
schedule. To Seller’s knowledge, except as scheduled in Schedule 6(a)(5),
neither Seller nor any other party is in default with respect to any of its
obligations or liabilities pertaining to the Leases. To Seller’s knowledge,
other than the Leases and any other matters disclosed in the Title Report, there
are no leases, licenses or other occupancy agreements to which Seller is a party
or is bound affecting any portion of the Property as of the date hereof, which
will be in force on the Closing Date. Seller has delivered or made available at
the Property, true and correct copies of the Leases to Buyer. No lessee under
any Lease has any right of first refusal or option to purchase the property that
is the subject of their Lease. With respect to any property identified on
Exhibit A, if any Lease expires and is extended or renewed, or if Seller elects
to sign a new Lease, during the period this Agreement is in effect, then such
new Lease must be submitted to Buyer for review and approval, may not have a
term shorter than one year, and may not include any free rent period or
cancellation right on the part of the tenant, unless such terms are approved by
Buyer in writing.

 



 4

 

 

(6) Contracts. Exhibit B sets forth all contracts presently outstanding with
respect to the Property. To Seller’s knowledge, neither Seller nor any other
party is in default with respect to any of its obligations or liabilities
pertaining to any contracts that will survive the Close of Escrow.

 

(7) Notice of Violations. Seller has received no written notice that either the
Property or the use thereof violates any laws, rules and regulations of any
federal, state, city or county government or any agency, body, or subdivision
thereof having any jurisdiction over the Property that have not been resolved to
the satisfaction of the issuer of the notice.

 

(8) Withholding Obligation. Seller is not a “foreign person” within the meaning
of Section 1445 of the Internal Revenue Code of 1986, as amended.

 

(9) Condemnation. Except for any condemnation proceedings which Seller has not
yet been served with process, there are no pending or, to Seller’s knowledge,
threatened condemnation or similar proceedings affecting the Property or any
individual property that is a part thereof.

 

(10) Employees. Seller has no employees at the Property.

 

(11) No Bankruptcy Proceedings. Seller has not (i) made a general assignment for
the benefit of creditors, (ii) filed any voluntary petition in bankruptcy or
suffered the filing of any involuntary petition by Seller’s creditors, (iii)
suffered the appointment of a receiver to take possession of all or
substantially all of Seller’s assets, or (iv) suffered the attachment or other
judicial seizure of all or substantially all of Seller’s assets.

 

(12) Unrecorded Documents. Other than as disclosed in the Property Information,
the Title Commitment, or any other documents delivered to Buyer, Seller has not
entered into any unrecorded contracts, leases, easements or other agreements
with respect to the Property that would be binding on Buyer or the Property
following the Closing. Seller has no knowledge of any claim of any third party
affecting the use, title, occupancy or development of the Property that has not
been disclosed to Buyer. Seller has not granted any right of first refusal,
option or other right to acquire all or any part of the Property.

 

(b) Buyer’s Representations and Warranties. As a material inducement to Seller
to execute this Agreement and consummate this transaction, Buyer represents and
warrants to Seller that Buyer has been duly organized and is validly existing as
a Maryland corporation. Buyer has the full right and authority and has obtained
any and all consents required therefore to enter into this Agreement, consummate
or cause to be consummated the purchase, and make or cause to be made the
deliveries and undertakings contemplated herein or hereby. The persons signing
this Agreement on behalf of Buyer are authorized to do so. This Agreement and
all of the documents to be delivered by Buyer at the Closing have been
authorized and properly executed and will constitute the valid and binding
obligations of Buyer, enforceable against Buyer in accordance with their terms.

 



 5

 

 

(c) Covenants of Seller. Seller covenants and agrees that during the period from
the date of this Agreement through and including the Closing Date (except as
otherwise provided in Section 6(c)(3) below):

 

(1) Seller will timely pay and perform its obligations under the Leases and any
contracts to be assumed by Buyer pursuant hereto.

 

(2) All tenant repair requests, including move-in punch-list items have been
fixed properly or will be fixed properly and paid for before the close of
escrow.

 

(3) Delivery of 8-06 Financials. Upon request from Buyer, Seller agrees to
prepare for delivery to Buyer, unaudited income statements, along with
accompanying notes, with respect to the Property for the twelve months ended
December 31, 2017 (“Annual Income Statement”) and the nine months ended
September 30, 2018 (“Interim Income Statement” and, with the Annual Income
Statement, the “Income Statements”). The Income Statements shall be (a) in
accordance with the books and records of Seller, (b) present fairly in all
material respects the results of operations of the Property for the periods
therein specified, (c) prepared in accordance with U.S. generally accepted
accounting principles, consistently applied, and Rule 8-06 of Regulation S-X (17
C.F.R. Part 210), and (d) otherwise acceptable to Buyer in its reasonable
discretion. Upon request from Buyer, Seller shall also provide to Buyer, any
schedules or supporting documentation that Buyer may reasonably request that
relate to the transactions included or to be included in the Income Statements.
Upon request from Buyer, Seller agrees to cooperate with Buyer, and provide all
assistance and access to the books and records of Seller, as required for the
audit of the Annual Income Statement, to be completed no later than the 70th day
following the Closing, unless Buyer extends such deadline in its sole
discretion. The audit of the Annual Income Statement shall be at Buyer’s expense
and shall be conducted by an independent accounting firm registered with the
Public Company Accounting Oversight Board retained by Buyer. Upon request from
Buyer, Seller shall provide the items listed in Exhibit H attached hereto and
incorporated herein, to the extent in Seller’s possession or control. The
covenants and obligations of Seller under this Section 6(c)(3) shall survive the
Closing.

 

(d) Seller Representation Regarding Tenants. Seller hereby represents and
warrants that each tenant is occupying its respective home and is current in the
payment of rent, and no default currently exists and no condition exists, which,
with the passage of time may become a default under any of the Leases.

 

(1) Following the expiration of the Due Diligence Period, Seller will not enter
into any contract (other than new Leases) that will be an obligation affecting
the Property subsequent to the Closing Date except for contracts entered into in
the ordinary course of business that are terminable without cause and without
payment of a penalty on not more than 30-days’ notice.

 



 6

 

 

(2) Seller will not remove any Personal Property from the Property except as may
be required for necessary repair or replacement, and in the event of such
replacement, the replacement shall be of materially equal or better quality and
quantity as existed as of the time of its removal.

 

(3) Seller will continue to operate and maintain the Property in accordance with
past practices and will not make any material alterations or changes thereto;

 

(4) Seller will maintain casualty and liability insurance of a level and type
consistent with the insurance maintained by Seller prior to the execution of
this Agreement with respect to the Property;

 

(5) Seller will not do anything, or authorize anything to be done, that would
adversely affect the condition of title as shown on the Title Commitment.

 

(6) Seller agrees to terminate by written notice to the other parties thereto,
effective as of Closing, any service contracts that Buyer, pursuant to written
notice to Seller prior to the expiration of the Due Diligence Period, requests
Seller to terminate. Seller shall deliver to Buyer copies of all notices of
termination given by Seller pursuant to this subsection.

 

(7) Seller shall repair all homes that become vacant at least five (5) days
prior to the Closing to “rent-ready” condition in accordance with Seller’s
customary practice and procedure for the Property. Buyer shall receive a $3,500
credit against the Purchase Price with respect to any unit that is vacant and
not in “rent ready” condition on the Closing Date. At Buyer’s request, Seller
shall inspect each of the vacant units prior to the Closing to determine if any
of such units cannot be restored to “rent ready” condition at a cost of $3,500
or less, and Buyer and Seller hereby agree to make such adjustments to the
$3,500 per unit credit as Buyer and Seller agree, acting reasonably, are
necessary in order to pay for the cost of restoring the vacant units to “rent
ready” condition. Upon request, Seller shall keep Buyer reasonably informed as
to the status of leasing prior to the Closing Date and shall deliver to Buyer
copies of all new Leases.

 

(e) Representation and Warranties Prior to Closing. The continued validity in
all respects of the foregoing representations and warranties shall be a
condition precedent to the obligation of the party to whom the representation
and warranty is given to close this transaction. If any of Seller’s
representations and warranties are not true and correct at any time on or before
the Closing even if true and correct as of the date of this Agreement or whether
any change in facts or circumstances has made the applicable representation and
warranty no longer true and correct and regardless as to whether Buyer becomes
aware of such fact through Seller’s notification or otherwise, then Buyer may,
at Buyer’s option, exercised by written notice to Seller (and as its sole and
exclusive remedy), either (i) proceed with this transaction, accepting the
applicable representation and warranty as being modified by such subsequent
matters or knowledge and waiving any right relating thereto, if any, or (ii)
terminate this Agreement and declare this Agreement of no further force and
effect and in which event Escrow Holder shall, without further instruction,
return the Deposit to Buyer and Seller shall have no further liability hereunder
by reason thereof; provided, that if the breach of any representation or
warranty of Seller hereunder results from the willful and intentional act of
Seller, Buyer will have the rights and remedies available to Buyer under
Section 18(b) of this Agreement upon a default by Seller of its obligations
under this Agreement.

 



 7

 

 

7. Due Diligence Period.

 

(a) Buyer will have a period commencing on the Effective Date and ending at 6:00
PM Pacific Time on the date that is 60 days after Buyer has received all
Property Information set forth in Schedule 6(a)(3) (the “Due Diligence Period”)
to examine, inspect, and investigate the Property and, in Buyer’s sole judgment
and discretion, to determine whether Buyer desires to purchase the Property. If
Buyer is acting diligently and in good faith to proceed with the consummation of
the transaction contemplated by this Agreement, Buyer shall have the right to
extend the Due Diligence Period up to fourteen (14) days upon delivery to Seller
of written notice prior to the expiration of the Due Diligence Period and
Buyer’s delivery of an additional $25,500.00 [one-half of one percent of the
Purchase Price] to the Escrow Holder to be added to the Deposit. Buyer agrees to
submit a notice to Seller confirming Buyer has received all Property Information
once received and the date of the notice will become the Effective Date.

 

(b) Buyer may terminate this Agreement for any or no reason by giving written
notice of such termination to Seller on or before the last day of the Due
Diligence Period. If this Agreement is terminated pursuant to this Section 7,
the Deposit shall be immediately refunded to Buyer, and neither party shall have
any further liability or obligation to the other under this Agreement except for
the indemnity provisions set forth in Section 7(c) of this Agreement and any
other provision of this Agreement that is expressly intended to survive the
termination of this Agreement. In the event this Agreement is terminated escrow
is required to return Buyer’s Deposit immediately and Seller agrees and will not
cause escrow to delay the return of the Deposit to Buyer for any reason. If
Buyer does not elect to exercise its right to terminate this Agreement during
the Due Diligence Period, then Buyer shall notify Seller of Buyer’s intention to
acquire the Property before the expiration of the Due Diligence Period. If Buyer
does not, before the expiration of the Due Diligence Period, either
affirmatively notify Seller of its desire to acquire the Property or send a
termination notice to Seller, then Buyer will be deemed to have elected to
terminate this Agreement. If Buyer elects to proceed to purchase the Property,
and this Agreement is not terminated or deemed terminated before the expiration
of the Due Diligence Period, then the Deposit shall be non-refundable except in
the event of a default hereunder by Seller.

 

(c) Subject to the rights of tenants under the Leases, Seller will provide to
Buyer reasonable access to the Property for the purpose of examining any or all
aspects thereof, including conducting on a non-destructive basis, surveys,
architectural, engineering, non-invasive geo-technical and environmental
inspections and tests, and any other inspections, studies, or tests reasonably
required by Buyer. Buyer shall give Seller reasonable notice by telephone or
e-mail before entering onto any of the properties that comprise the Property to
perform inspections or tests, and in the case of tests (i) Buyer shall specify
to Seller the precise nature of the test to be performed, and (ii) Seller may
require, as a condition precedent to Buyer’s right to perform any such test,
that Buyer deliver Seller evidence of public liability and other appropriate
insurance naming Seller as an additional insured thereunder. Such examination of
the physical condition of the Property, including the Third Party Inspection
Report (defined in Section 7(d) below) may include an examination for the
presence or absence of hazardous or toxic materials, substances or wastes, which
shall be performed or arranged by Buyer at Buyer’s sole expense. Buyer shall
keep the Property free and clear of any liens and will indemnify, protect,
defend, and hold each Seller Related Party (defined below) harmless from and
against all losses, costs, damages, claims, liabilities and expenses (including
reasonable attorneys’ fees and court costs) (collectively, “Losses”) arising
from damage to the Property and injury to persons asserted against or incurred
by any Seller Related Party as a result of such entry by Buyer, its agents,
employees or representatives (except that Buyer shall have no liability or
indemnity obligation for any diminution in the value of the Property as a result
of any unfavorable analysis, test, study, opinion or recommendation made to or
for or reach by Buyer). If any inspection or test disturbs the Property and
Buyer does not acquire the Property, Buyer will restore the Property to
substantially the same condition as existed prior to any such inspection or
test. Buyer and its agents, employees, and representatives may, upon not less
than 24 hours prior telephonic notice to Seller, examine and make copies of all
books and records and other materials relating to the condition of the Property
in Seller’s possession at the office where such records are maintained. Any
information provided to or obtained by Buyer with respect to the Property shall
be subject to the provisions of Section 22(p) of this Agreement. The obligations
of Buyer under this Section shall survive the termination of the Agreement.

 



 8

 

 

(d) Buyer may, with Seller’s input and consultation, retain a contractor or home
inspector to prepare a report or reports describing the physical condition of
the Property (collectively, the “Third Party Inspection Report”), which Third
Party Inspection Report shall adequately identify any necessary repairs,
improvements or replacements, which shall include, without limitation, any
replacement of items near the end or beyond its applicable useful life, and the
estimated costs of such repairs, improvements or replacements (collectively, the
“Necessary Repairs”). The person or entity preparing the Third Party Inspection
Report must be licensed to perform such inspections in the jurisdiction where
the Property is located, and may not be, or have ever been, owned or controlled
by Buyer or an affiliate of Buyer or otherwise not at arm’s length from Buyer.
Buyer will provide a copy of the Third Party Inspection Report to Seller prior
to the expiration of the Due Diligence Period. If any Necessary Repairs are
identified in the Third Party Inspection Report and subject to the limitations
set forth below, Seller shall have the right to (i) identify certain Excluded
Properties, which Seller elects to exclude from the sale contemplated in this
Agreement, upon written notice delivered to Buyer at least two (2) business days
before the Closing Date, in which case the Purchase Price shall be reduced by
the Assigned Home Value of such Excluded Properties; provided, however, Seller
shall have no right to designate Excluded Properties that result in a reduction
of the Purchase Price by more than ten percent (10%) without the written
approval of Buyer; (ii) make the Necessary Repairs before or after Closing and
one hundred percent (100%) of the estimated cost of the Necessary Repairs as set
forth in the Third Party Inspection Report shall be held in escrow by the Escrow
Holder until such Necessary Repairs are completed as described in Section
7(d)(1) below, or (iii) reduce the Purchase Price as to each individual property
by one-half (1/2) of the estimated cost of the repairs, improvements or
replacements set forth in the Third Party Inspection Report. In all events, if
Seller elects to make any Necessary Repairs, whether before or after Closing,
Seller shall be free to use such workmen, including “handymen” which Seller
customarily uses for such type(s) of repairs, provided, however, that electrical
repairs would be made or confirmed by a licensed electrician. In the event
Seller elects to reduce the Purchase Price in accordance with (iii) above,
Seller and Buyer agree that the Purchase Price will not be reduced by an amount
greater than five percent (5%) of the Purchase Price without Seller’s written
agreement. Normal wear and tear shall not constitute grounds for a reduction in
the Purchase Price. If the cost to make the repairs, improvements and/or
replacements identified in the Third Party Inspection Report exceeds five
percent (5%) of the Purchase Price, and Seller does not agree to reduce the
Purchase Price by the identified cost of such repairs, improvements and
replacements as set forth in the Third Party Inspection Report, then Buyer may,
upon written notice to Seller and prior to Closing, elect to (i) close the
transaction as contemplated with a five percent (5%) reduction of the Purchase
Price or (ii) terminate this Agreement. If Buyer terminates this Agreement in
accordance with this Section 7(d), then this Agreement will have no further
force or effect, the parties will have no further obligations to each other
(except for any indemnities or other provisions that expressly survive
termination of this Agreement) and Escrow Holder shall refund the Deposit to
Buyer. The reductions to the Purchase Price contemplated in this Section 7(d)
are in addition to those contemplated in Section 5(b) and 5(c) of this
Agreement.

  

(1) If Seller elects to make the repairs contemplated in Section 7(d) above, a
Purchase Price Escrow Repair Holdback amount of one hundred percent (100%) of
the cost of the Necessary Repairs as set for in the Third Party Inspection
Report, other than any Necessary Repairs amount attributable to any individual
property(ies) which are excluded by either Buyer or Seller (the “Purchase Price
Escrow Repair Holdback”) shall be withheld by the Escrow Holder until such time
as Seller has completed all Necessary Repairs to Buyer’s reasonable
satisfaction. Such Necessary Repairs shall be completed by Seller, at Seller’s
sole cost and expense, not later than ninety (90) days after Closing (the
“Holdback Repair Period”). Seller shall provide to Buyer invoices and related
back-up documentation reasonably acceptable to Buyer pertaining to all Necessary
Repairs, as well as photographs reasonably acceptable to Buyer depicting each
and every item to be repaired before such repair has begun and after such repair
has been completed. Purchase Price Holdback funds shall remain held by the
Escrow Holder until all Necessary Repairs are completed to Buyer’s reasonable
satisfaction. Upon the end of the Holdback Repair Period or sooner upon Buyer’s
election, Buyer shall review the status of the Necessary Repairs and, if any
repairs have been completed to Buyer’s reasonable satisfaction, Buyer shall at
that time instruct the Escrow Holder to release funds pertaining to such
completed repairs described in the Third Party Inspection Report. If after
Buyer’s review of the Necessary Repairs Buyer determines that all of the
Necessary Repairs have been completed during the Holdback Repair Period, any
Purchase Price Escrow Repair Holdback funds remaining in Escrow Holder’s custody
shall be released to Seller.

 

(e) Notwithstanding any provision to the contrary set forth herein, in addition
to the rights set forth in Sections 5(c), 5(b) and 7(d), at any time during the
Due Diligence Period, Buyer may in its sole discretion, elect to designate
specified properties from the properties identified on Exhibit A as Excluded
Properties as defined in Section 5(c). In the event of such an election, Buyer
shall deliver to Seller a notice stating which properties it has designated as
Excluded Properties no later than two (2) days prior to the Closing Date (the
“Notice to Seller”). Upon delivery of the Notice to Seller, the designated
properties described in the Notice to Seller shall be Excluded Properties, and
the terms of Section 5(c) shall apply with respect thereto.

 



 9

 

 

8. As Is Sale.

 

(a) BUYER SPECIFICALLY ACKNOWLEDGES AND AGREES THAT SELLER IS SELLING AND BUYER
IS PURCHASING THE PROPERTY ON AN “AS IS WITH ALL FAULTS” BASIS AND THAT, EXCEPT
AS EXPRESSLY SET FORTH IN THIS AGREEMENT AND THE CLOSING DOCUMENTS DELIVERED BY
SELLER TO BUYER AT CLOSING, BUYER IS NOT RELYING ON ANY REPRESENTATIONS OR
WARRANTIES OF ANY KIND WHATSOEVER, EXPRESS OR IMPLIED, FROM SELLER, ITS AGENTS,
OR BROKERS AS TO ANY MATTERS CONCERNING THE PROPERTY, INCLUDING WITHOUT
LIMITATION: (I) THE QUALITY, NATURE, ADEQUACY AND PHYSICAL CONDITION OF THE
PROPERTY, INCLUDING, BUT NOT LIMITED TO THE STRUCTURAL ELEMENTS, FOUNDATION,
ROOF, APPURTENANCES, ACCESS, LANDSCAPING, PARKING FACILITIES AND THE ELECTRICAL,
MECHANICAL, HVAC, PLUMBING, SEWAGE, AND UTILITY SYSTEMS, FACILITIES AND
APPLIANCES, (II) THE QUALITY, NATURE, ADEQUACY, AND PHYSICAL CONDITION OF SOILS,
GEOLOGY AND ANY GROUNDWATER, (III) THE EXISTENCE, QUALITY, NATURE, ADEQUACY AND
PHYSICAL CONDITION OF UTILITIES SERVING THE PROPERTY, (IV) THE DEVELOPMENT
POTENTIAL OF THE PROPERTY, AND THE PROPERTY’ USE, HABITABILITY, MERCHANTABILITY,
OR FITNESS, SUITABILITY, VALUE OR ADEQUACY OF THE PROPERTY FOR ANY PARTICULAR
PURPOSE, (V) THE ZONING OR OTHER LEGAL STATUS OF THE PROPERTY OR ANY OTHER
PUBLIC OR PRIVATE RESTRICTIONS ON USE OF THE PROPERTY, (VI) THE COMPLIANCE OF
THE PROPERTY OR ITS OPERATION WITH ANY APPLICABLE CODES, LAWS, REGULATIONS,
STATUTES, ORDINANCES, COVENANTS, CONDITIONS AND RESTRICTIONS OF ANY GOVERNMENTAL
OR QUASI-GOVERNMENTAL ENTITY OR OF ANY OTHER PERSON OR ENTITY, (VII) THE
PRESENCE OR ABSENCE OF HAZARDOUS MATERIALS (AS DEFINED IN ANY ENVIRONMENTAL
STATUTE) ON, UNDER OR ABOUT THE PROPERTY OR THE ADJOINING OR NEIGHBORING
PROPERTY, (VIII) THE QUALITY OF ANY LABOR AND MATERIALS USED IN ANY IMPROVEMENTS
ON THE PROPERTY, (IX) THE CONDITION OF TITLE TO THE PROPERTY, (X) THE LEASES
(INCLUDING ALL SERVICE CONTRACTS) AND ANY OTHER AGREEMENTS AFFECTING THE
PROPERTY AND (XI) THE ECONOMICS OF ANY PAST OR FUTURE OPERATIONS OF THE
PROPERTY.

 

9. Survival of Representations and Warranties After Closing.

 

(a) All representations and warranties of Seller herein shall survive the
Closing for a period of one (1) year (the “Limitation Period”).

 

(b) Buyer shall provide actual written notice to Seller of any breach of any of
Seller’s warranties or representations of which Buyer acquires knowledge,
through any means, at any time after the Closing Date but prior to the
expiration of the Limitation Period, and shall allow Seller thirty (30) days
within which to cure such breach, or, if such breach is susceptible of cure but
cannot reasonably be cured within thirty (30) days, an additional reasonable
time period required to effect such cure so long as such cure has been commenced
within such thirty (30) days and diligently pursued but in no event more than
ninety (90) days. If Seller fails to cure such breach after actual written
notice and within such cure period (as extended), Buyer’s sole remedy shall be
an action at law for damages as a consequence thereof, which must be commenced,
if at all, within the six (6) months after the expiration of the Limitation
Period.

 



 10

 

 

10. Closing.

 

(a) The purchase and sale transaction contemplated in this Agreement shall occur
on the date and in the manner specified in the Basic Terms section of this
Agreement (the “Closing Date”), provided that all conditions precedent to the
Closing have been fulfilled or have been waived in writing by the respective
party entitled to waive same.

 

(b) On or before the Closing Date, the parties shall establish the usual form of
deed and money escrow with Escrow Holder. Counsel for the respective parties are
hereby authorized to execute the escrow trust instructions as well as any
amendments thereto.

 

11. Conditions to Buyer’s Obligation to Close.

 

(a) Buyer will not be obligated to proceed with the Closing unless and until
each of the following conditions has been either fulfilled or waived in writing
by Buyer:

 

(1) This Agreement shall not have been previously terminated pursuant to any
other provision hereof;

 

(2) Seller shall be prepared to deliver or cause to be delivered to Buyer all
instruments and documents to be delivered to Buyer at the Closing pursuant to
Section 14 and Section 16 or any other provision of this Agreement; and

 

(3) All property managing services provided to the Property under any property
management agreement shall have been terminated on or prior to the Closing at no
cost, liability or expense to Buyer.

 

(b) If any of the foregoing conditions are not fulfilled on or before the time
for Closing hereunder, then subject to the provisions of Section 18(b) hereof,
Buyer may elect, upon notice to Seller, to terminate this Agreement, in which
event the Deposit shall be returned to Buyer, and neither party shall have any
further liability or obligation to the other, except for the provisions of this
Agreement which are expressly stated to survive the termination of this
Agreement.

 

12. Conditions to Seller’s Obligation to Close.

 

(a) Seller will not be obligated to proceed with the Closing unless and until
each of the following conditions has been fulfilled or waived in writing by
Seller:

 



 11

 

 

(1) Buyer shall be prepared to pay to Seller the Purchase Price and all other
amounts to be paid to it at Closing pursuant to the provisions of this
Agreement;

 

(2) Buyer shall be prepared to deliver to Seller all instruments and documents
to be delivered to Seller at the Closing pursuant to Section 15 and Section 16
or any other provision of this Agreement; and

 

(3) This Agreement shall not have been previously terminated pursuant to any
other provision hereof.

 

(b) If the foregoing conditions are not fulfilled on or before the time for
Closing hereunder, then subject to the provisions of Section 18(a) hereof,
Seller may elect, upon notice to Buyer, to terminate this Agreement, in which
event the Deposit shall be returned to Buyer, and neither party shall have any
further liability or obligation to the other, except for the provisions of this
Agreement which are expressly stated to survive the termination of this
Agreement.

 

13. Title Insurance.

 

(a) Following the execution and delivery of this Agreement, at Seller’s expense,
Buyer shall cause Title Company to deliver to Buyer a commitment for the Title
Policy described in subsection (b) below (the “Title Commitment”), together with
legible copies of all of the underlying documentation described in such Title
Commitment. Seller shall, within two business days after the execution of this
Agreement, deliver to Buyer the most recent surveys of the properties that
comprise the Property in Seller’s possession or control (the “Surveys”).

 

(b) At Closing, and as a condition thereof, Buyer shall receive an owner’s title
insurance policy (the “Title Policy”) issued by Title Company, dated the day of
Closing, with liability in the full amount of the Purchase Price, the form of
which shall be an American Land Title Association Owner’s Policy, Standard
Form B, 1992 (or other form preferred by Buyer or required or promulgated
pursuant to applicable state insurance regulations), subject only to the
Permitted Exceptions (defined below). The Title Policy may contain any
endorsements requested by Buyer.

 

(c) Prior to the expiration of the Due Diligence Period, Buyer shall review
title to the Property as disclosed by the Title Commitment and the Surveys, and
satisfy itself as to the availability from the Title Company of the Title Policy
and all requested endorsement to such Title Policy. Buyer shall have the right
to obtain an update of the Surveys or to secure new surveys at any time prior to
the expiration of the Due Diligence Period.

 

(d) Seller shall have no obligation to remove or cure title objections, except
for (1) liens of an ascertainable amount created by Seller, which liens Seller
shall cause to be released at the Closing or affirmatively insured over by the
Title Company with Buyer’s approval, (2) any exceptions or encumbrances to title
which are created by Seller after the date of this Agreement without Buyer’s
consent, and (3) non-consensual liens which liens Seller shall cause to be
released at the Closing or affirmatively insured over by the Title Company. In
addition, Seller shall provide the Title Company with any affidavits, ALTA
statements or personal undertakings (collectively, an “Owner’s Affidavit”), in
form and substance reasonably acceptable to the Title Company, that will permit
the Title Company to remove the standard “mechanics lien” and “GAP” exceptions
and otherwise issue the Title Policy in the form required by Buyer.

 



 12

 

 

(e) “Permitted Exceptions” shall mean: (1) any exception arising out of an act
of Buyer or its representatives, agents, employees or independent contractors;
(2) zoning and subdivision ordinances and regulations; (3) the specific
exceptions in the Title Commitment that the Title Company has not agreed to
insure over or remove from the Title Commitment as of the end of the Due
Diligence Period and that Seller is not required to remove as provided above;
(4) items shown on the Surveys or any updated or new surveys of the Property
which have not been removed as of the end of the Due Diligence Period; (5) real
estate taxes and assessments not yet due and payable; and (6) rights of tenants
under the Leases, as occupancy tenants only and without any rights of first
refusal, rights of first offer or purchase options.

 

14. Documents to be Delivered to Buyer at Closing. At Closing, Seller shall
deliver or cause to be delivered to Buyer each of the following instruments and
documents:

 

(a) Deed. The Deed, in the form attached hereto as Exhibit C.

 

(b) Bill of Sale. The Bill of Sale covering the Personal Property, in the form
attached hereto as Exhibit D.

 

(c) The Title Policy. The Title Policy may be delivered after the Closing if at
the Closing the Title Company issues a currently effective, duly-executed
“marked-up” Title Commitment and irrevocably commits in writing to issue the
Title Policy in the form of the “marked-up” Title Commitment after the Closing.

 

(d) Assignment of Leases and Contracts. An Assignment of Leases and Contracts,
in the form attached hereto as Exhibit E, transferring and assigning to Buyer,
to the extent the same are assignable, all right, title and interest of Seller
in the Leases and the other property described therein.

 

(e) Transfer Tax Declarations. Original copies of any required real estate
transfer tax or documentary stamp tax declarations executed by Seller or any
other similar documentation required to evidence the payment of any tax imposed
by the state, county and city on the transaction contemplated hereby.

 

(f) FIRPTA. An affidavit, in the form attached hereto as Exhibit F, stating
Seller’s U.S. taxpayer identification number and that Seller is a “United States
person”, as defined by Internal Revenue Code Section 1445(f)(3) and Section
7701(b).

 

(g) Owner’s Affidavit. The Owner’s Affidavit materials referred to in Section
13(d) above.

 

(h) Surveys, Plans, Permits and Specifications. All existing surveys,
blueprints, drawings, plans and specifications, permits, and operating manuals
for or with respect to any of the properties that comprise the Property or any
part thereof to the extent the same are in Seller’s possession.

 



 13

 

 

(i) Keys. All keys to the improvements, to the extent the same are in Seller’s
possession.

 

(j) Leases. Originals of all Leases in effect on the Closing Date (or copies
thereof in the event the originals are not in Seller’s possession, or in the
possession of Sellers’ property manager and such copies of Leases are in
Seller’s possession), and the tenant files with respect to such Leases, to the
extent the same are in Seller’s possession.

 

(k) Certificate. A certificate (the “Update”) of Seller dated as of the Closing
Date certifying that the representations and warranties of Seller set forth in
Section 6(a) of this Agreement as applicable, remain true and correct in all
material respects as of the Closing Date, except as to Schedule 6(a)(5), which
Update shall be dated no earlier than three (3) days prior to Closing.

 

(l) Other Deliveries. Such other documents and instruments as may be required by
any other provision of this Agreement or as may reasonably be required to carry
out the terms and intent of this Agreement.

 

15. Documents to be Delivered to Seller at Closing. At Closing, Buyer shall
deliver or cause to be delivered to Seller each of the following instruments,
documents and amounts:

 

(a) Purchase Price. The Purchase Price, subject to adjustment and proration as
provided in Section 17 below.

 

(b) Transfer Tax Declarations. Original copies of any required real estate
transfer tax or documentary stamp tax declarations executed by Buyer or any
other similar documentation required to evidence the payment of any tax imposed
by the state, county and city on the transaction contemplated hereby.

 

(c) Assignment of Leases. A counterpart of the Assignment of Leases and
Contracts, in the form attached hereto as Exhibit E.

 

(d) Certificate. A certificate of Buyer (the “Buyer’s Update”) dated as of the
Closing Date certifying that the representations and warranties of Buyer set
forth in Section 6(b) of this Agreement as applicable, remain true and correct
in all material respects as of the Closing Date, which Buyer’s Update shall be
dated no earlier than three (3) days prior to Closing.

 

(e) Other Documents. Such other documents and instruments as may be required by
any other provision of this Agreement or as may reasonably be required to carry
out the terms and intent of this Agreement.

 



 14

 

 

16. Documents to be Delivered by Seller and Buyer at Closing. At Closing, Buyer
and Seller shall deliver or cause to be delivered each of the following
instruments and documents:

 

(a) Escrow Instructions. Escrow instructions (as described in Section 10(b)).

 

(b) Settlement Statement. A fully executed settlement statement.

 

(c) Notice to Tenants. A duly executed notice to each of the tenants under the
Leases.

 

17. Prorations and Adjustments.

 

(a) The following items shall be prorated and adjusted based upon the number of
calendar days in the measuring period between Seller and Buyer as of midnight on
the date of Closing, except as otherwise specified:

 

(1) Taxes. All real estate taxes and assessments (“Taxes”) assessed against the
Property for the year of Closing shall be prorated as follows: Seller will be
responsible for the payment of Taxes applicable to the period before the Closing
Date, and Buyer will be responsible for the period on and after the Closing
Date. If the actual taxes and assessments cannot be determined for such year as
of the Closing Date, then the parties shall make such proration based upon One
Hundred percent (100%) of the most recently issued tax bill for the Property and
thereafter, make a final adjustment of such Taxes upon receipt of the final
bill. The provisions of this Section 17(a)(1) shall survive Closing.

 

(2) Utilities. All utilities shall be prorated based upon estimates using the
most recent actual invoices. Seller shall receive a credit for the amount of
deposits, if any, with utility companies that are transferable and that are
assigned to Buyer at the Closing. In the case of non-transferable deposits,
Buyer shall be responsible for making any security deposits required by utility
companies providing service to the Property.

 

(3) Collected Rent. Buyer shall receive a credit for any rent and other income
(and any applicable state or local tax on rent) under Leases collected by Seller
before Closing that applies to any period after Closing. Uncollected rent and
other uncollected income shall not be prorated at Closing. After Closing, Buyer
shall apply all rent and income collected by Buyer from a tenant (x) first to
such tenant’s rental obligations for the month in which the Closing occurs, (y)
next to such tenant’s monthly rental for the month in which the payment is made,
and (z) then to arrearages in the reverse order in which they were due,
remitting to Seller, after deducting collection costs, any rent or expense
reimbursements properly allocable to Seller’s period of ownership. Buyer shall
bill and attempt to collect such rent arrearages in the ordinary course of
business, but shall not be obligated to engage a collection agency or take legal
action to collect any rent arrearages. Any rent or other income received by
Seller or Buyer after Closing which are owed to Seller or Buyer shall be
remitted to Seller or Buyer as applicable, promptly after receipt.

 



 15

 

 

(b) Tenant Security Deposits. All unapplied tenant security deposits (and
interest thereon if required by law or contract to be earned thereon) under the
Leases, shall be credited to Buyer at Closing.

 

(1) Service Contracts. With respect to any contracts that are assumed by Buyer
and survive the Closing, Seller shall receive a credit for prepaid charges and
premiums applicable to Buyer’s period of ownership. The Buyer shall receive a
credit for any payments made in arrears. In addition and without limitation of
the foregoing, Buyer shall receive a credit under any assumed contract (each a
“Service Provider Contract”) in which Seller has received any advance payments
or other income from the servicer provider under such Service Provider Contract
in exchange for agreeing to enter into such Service Contract (regardless of
whether such advance payment or other income was paid in a lump sum or in
installments). Any lump sum payments shall be pro-rated on a straight line basis
over the term of any applicable Service Provider Contract.

 

(2) Owner Deposits. Seller shall be entitled to the return of all bonds,
deposits, letters of credit, set aside letters or other similar items, if any,
that are outstanding with respect to the Property that have been provided by
Seller or any of its affiliates, agents or investment advisors to any
governmental agency, public utility, or similar entity (collectively, “Owner
Deposits”). Buyer shall replace such Owner Deposits. To the extent that any
funds are released as a result of the termination of any Owner Deposits for
which Seller did not receive a credit, such funds shall be delivered to Seller
immediately upon their receipt.

 

(c) Final Prorations. With regards to any prorations set forth in this
Section 17 that are based upon estimates, such prorations shall be readjusted
based upon the actual bills after the Closing and before the expiration of the
Limitation Period. The provisions of this Section 17(c) shall survive Closing.

 

18. Default; Termination.

 

(a) IF THE CLOSING FAILS TO OCCUR BECAUSE OF BUYER’S DEFAULT, THE DEPOSIT SHALL
BE RETAINED BY SELLER AS LIQUIDATED DAMAGES. THE PARTIES HERETO EXPRESSLY AGREE
AND ACKNOWLEDGE THAT SELLER’S ACTUAL DAMAGES IN THE EVENT OF A DEFAULT BY BUYER
WOULD BE EXTREMELY DIFFICULT OR IMPRACTICABLE TO ASCERTAIN BECAUSE OF THE NATURE
OF THE PROPERTY AND THAT THE AMOUNT OF THE DEPOSIT REPRESENTS THE PARTIES’
REASONABLE ESTIMATE OF SUCH DAMAGES. THE PAYMENT OF SUCH AMOUNT AS LIQUIDATED
DAMAGES IS NOT INTENDED AS A FORFEITURE OR PENALTY WITHIN THE MEANING OF ANY
APPLICABLE LAWS, BUT IS INTENDED TO CONSTITUTE LIQUIDATED DAMAGES TO SELLER.
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS SECTION 18, SELLER
AND BUYER AGREE THAT THIS LIQUIDATED DAMAGES PROVISION IS INTENDED TO BE
SELLER’S SOLE AND EXCLUSIVE REMEDY FOR A DEFAULT BY BUYER, BUT IS NOT INTENDED
AND SHOULD NOT BE DEEMED OR CONSTRUED TO LIMIT IN ANY WAY BUYER’S
INDEMNIFICATION OBLIGATIONS UNDER THIS AGREEMENT.

 



 16

 

 

SELLER’S INITIALS: _____                     BUYER’S INITIALS: _____



 

(b) If Seller defaults in any material respect hereunder, then provided Buyer is
not in default any material respect, Buyer may, at its sole election, either:

 

(1) Terminate this Agreement, whereupon the Deposit shall be promptly returned
to Buyer, as well as Buyer’s actual out of pocket costs to unrelated and
independent third party vendors, including reasonable attorneys’ fees incurred
as a result of this transaction, which costs and fees shall not exceed the
amount of the initial Deposit, and neither party shall have any further
liability or obligation to the other, except for the provisions of this
Agreement which are expressly stated to survive the termination of this
Agreement; or

 

(2) Assert and seek judgment against Seller for specific performance with
respect to one or more (at Buyer’s election) of the properties that comprise the
Property; provided that if Buyer elects to purchase less than all of such
properties, then the Purchase Price will be reduced by the aggregate Assigned
Home Value of the excluded properties. If a court of competent jurisdiction
determines that the remedy of specific performance is not available to Buyer,
then Buyer shall have the right to assert and seek judgment against Seller for
actual contract damages.

 

19. Expenses.

 

(a) All recording fees respecting the Deed, title insurance premiums for the
Title Policy, all state and county transfer taxes, brokerage fees and
commissions, and the fee charged by Escrow Holder, shall be shared equally by
Seller and Buyer.

 

(b) All other costs, charges, and expenses shall be borne and paid as provided
in this Agreement, or in the absence of such provision, shall be shared equally
by Seller and Buyer.

 

20. Intermediaries.

 

(a) Buyer and Seller acknowledge and agree that Broker (as defined in the Basic
Terms) has acted as a broker in connection with this transaction on behalf of
Seller. Upon Closing, Seller agrees to pay a brokerage commission to Broker
pursuant to a separate agreement between Seller and Broker. All brokerage fees
are to be paid through Escrow Holder at Closing as a Closing Cost.

 

(b) Seller represents to Buyer, and Buyer represents to Seller, that except for
Broker, there are no fees owed to any broker, finder, or intermediary of any
kind with whom such party has dealt in connection with this transaction. Except
as expressly set forth above, if any claim is made for broker’s or finder’s fees
or commissions in connection with the negotiation, execution or consummation of
this Agreement or the transactions contemplated hereby, each party shall defend,
indemnify and hold harmless the other party from and against any such claim
based upon any statement, representation or agreement of such party, which
obligation shall survive Closing.

 



 17

 

 

21. Destruction of Improvements.

 

(a) If, prior to Closing, any of the Improvements on any of the properties that
comprise the Property are damaged or destroyed such that the cost of repair or
replacement of such improvements is material (“Material Damage”), or a
condemnation proceeding is commenced or threatened in writing by a governmental
or quasi-governmental agency with the power of eminent domain (“Condemnation”),
then:

 

(1) Buyer may elect, within fourteen (14) days from receipt of notice of said
Material Damage, or notice of a Condemnation, by written notice to Seller, to
exclude the individual property affected by such event from this transaction;
provided that if more than twenty-five percent (25%) of the properties that
comprise the Property suffer Material Damage, or become the subject of a
Condemnation, then Buyer may terminate this Agreement. If necessary, the time of
Closing shall be extended to permit Buyer to evaluate and make the elections
contemplated in this Section 21. If Buyer elects to terminate this Agreement in
accordance with this Section 21, then the Deposit shall be returned to Buyer
and, except for the provisions of this Agreement that expressly survive Closing
or earlier termination of this Agreement, this Agreement shall be void and of no
further force and effect, and neither party shall have any liability to the
other by reason hereof; or

 

(2) If Buyer elects to exclude certain properties from this transaction, and
proceed to the Closing, then the Purchase Price will be reduced by the aggregate
Assigned Home Value of the excluded properties. If, however, it is determined
that any damage to one or more properties does not constitute a Material Damage,
or Buyer elects to purchase one or more properties that have suffered Material
Damage, then the transaction contemplated hereby shall be closed without a
reduction in the Purchase Price, and Seller shall assign to Buyer Seller’s
rights in any insurance proceeds or Condemnation award to be paid to Seller in
connection with such damage or Condemnation, and, in the case of Material
Damage, Seller shall pay to Buyer an amount equal to the deductible under
Seller’s policy of casualty insurance and Seller shall execute and deliver to
Buyer all required proofs of loss, assignments of claims and other similar
items.

 

(b) For purposes of this Section 21, damage or destruction will be considered
“Material Damage” if one or more of the properties that comprise the Property
are rendered uninhabitable, or if the time to repair such damage, despite
reasonable expectations with respect to repairs, is reasonably by Buyer to
exceed three months. If, prior to Closing, any of the improvements on the
Property are damaged or destroyed and such damage is not Material Damage, Buyer
shall remain obligated to close hereunder with no abatement in the Purchase
Price. At Closing, Seller shall assign to Buyer Seller’s rights in any insurance
proceeds to be paid to Seller in connection with such damage or destruction, and
Buyer shall receive a credit against the Purchase Price in an amount equal to
the deductible amount under Seller’s casualty insurance policy.

 



 18

 

 

22. General Provisions.

 

(a) Entire Agreement. This written Agreement, including all Exhibits attached
hereto and documents to be delivered pursuant hereto, shall constitute the
entire agreement and understanding of the parties, and there are no other prior
or contemporaneous written or oral agreements, undertakings, promises,
warranties, or covenants not contained herein.

 

(b) Amendments in Writing. This Agreement may be amended only by a written
memorandum subsequently executed by all of the parties hereto.

 

(c) Waiver. No waiver of any provision or condition of this Agreement by any
party shall be valid unless in writing signed by such party. No such waiver
shall be taken as a waiver of any other or similar provision or of any future
event, act, or default.

 

(d) Time of the Essence. Time is of the essence of this Agreement. However, if
Buyer is acting diligently and in good faith to proceed with the consummation of
the transaction contemplated by this Agreement on the Closing Date, Seller will
agree, upon the written request of Buyer, to extend the Closing Date up to three
(3) business days. In the computation of any period of time provided for in this
Agreement or by law, any date falling on a Saturday, Sunday or legal holiday
when banks are not open for business in the State where the Property is located,
will be deemed to refer to the next day which is not a Saturday, Sunday, or
legal holiday when banks are not open for business in such State.

 

(e) Severability. If any provision of this Agreement is rendered unenforceable
in whole or in part, such provision will be limited to the extent necessary to
render the remainder of the Agreement valid, or will be deemed to be removed
from this Agreement, as circumstances require, and this Agreement shall be
construed as if said provision had been incorporated herein as so limited, or as
if said provision has not been included herein, as the case may be.

 

(f) Headings. Headings of sections are for convenience of reference only, and
shall not be construed as a part of this Agreement.

 

(g) Successors and Assigns. This Agreement shall be binding upon and shall inure
to the benefits of the parties hereto, and their respective successors, and
permitted assigns. This Agreement may not be assigned by either party without
the consent of the other party, except that Buyer may, without consent from
Seller, assign this Agreement to an affiliate of Buyer, Reven Housing REIT,
Inc., or any affiliate of Reven Housing REIT, Inc. or any entity formed by Buyer
for the purpose of acquiring or taking title to the Property; provided that such
assignment will not release Buyer from its obligations under this Agreement. Any
assignment in accordance with this Section 22(g) will entitle the assignee
thereunder to all rights and benefits, and subject such assignee to all
obligations, of Buyer hereunder.

 

(h) Notices. All notices and other communications required or permitted
hereunder shall be in writing and shall be mailed, or sent by Federal Express,
UPS or other recognized overnight courier service for next business day
delivery, or sent by facsimile transmission or electronic mail (so long as
reasonable evidence that such notice was sent and received is obtained by the
sending party). Any notice provided hereunder shall be deemed to be given when
sent in accordance with this provision, but any time to respond to such notice
as provided in this Agreement will not commence until the actual receipt of the
notice. Notices will be deemed valid if sent to the parties as follows:

 



 19

 

 

IF TO BUYER

 

Reven Housing REIT, Inc.

P.O. Box 1459

La Jolla, California 92038-1459

Phone: 858-459-4000

e-mail: cmc@revenhousingreit.com

e-mail: mps@revenhousingreit.com

Attention: Chad Carpenter and Michael Soni

 

 

with a copy to:

 

Greenberg Traurig, LLP

1000 Louisiana, Suite 1700

Houston, Texas 77002

Phone: (713) 374-3521

e-mail: parkerd@gtlaw.com

Attention: David W. Parker

 

IF TO SELLER:

 

TB RENTALS, LLC

6001 NW Expressway

Oklahoma City, OK 73132

Phone: 405-607-1311

e-mail: toby@thebrowngroupok.com

Attention: Toby Brown

 

With copies to:

 

Richard C. Labarthe, Esq.

820 NE 63rd Street

Oklahoma City, OK 73105

Phone: 405-843-5616

e-mail: richard@labarthelaw.com

  

 20

 

 

IF TO ESCROW HOLDER:

 

Fidelity National Title Insurance Company

1300 Dove Street, Suite 130

Newport Beach, California  92660

Phone: (949) 221-4715

e-mail: paul.mcdonald@fnf.com

Attention:  Paul McDonald

 

or to such additional or other persons, at such other address or addresses as
may be designated by notice from Buyer or Seller, as the case may be, to the
other. Notices by mail shall be sent by United States certified or registered
mail, return receipt requested, postage prepaid, and shall be deemed given upon
receipt or refusal of receipt. Notices by facsimile or electronic mail shall be
deemed given and effective upon receipt or refusal of receipt. Notices by
overnight courier shall be deemed given and effective upon receipt or refusal of
receipt from Federal Express, UPS or another recognized overnight courier
service.

 

(i) Governing Law; Venue. To the extent enforceable, the parties agree that this
Agreement shall be governed in all respects by the internal laws of the State of
Oklahoma; provided that if the dispute involves an individual property the law
of the State where such property is located will apply. The provisions of this
Section 22(i) will survive the termination of this Agreement.

 

(j) Counterparts. This Agreement may be executed in any number of identical
counterparts, any or all of which may contain the signatures of less than all of
the parties, and all of which shall be construed together as but a single
instrument.

 

(k) Attorneys’ Fees. If any action or proceeding brought by either party against
the other under this Agreement, the prevailing party shall be entitled to
recover all costs and expenses including its attorneys’ fees in such action or
proceeding in such amount as the court may adjudge reasonable. The prevailing
party shall be determined by the court based upon an assessment of which party’s
major arguments made or positions taken in the proceedings could fairly be said
to have prevailed over the other party’s major arguments or positions on major
disputed issues in the court’s decision. If the party that commenced or
instituted the action, suit or proceeding dismisses or discontinues it without
the concurrence of the other party, such other party shall be deemed the
prevailing party. The provisions of this Section 22(k) will survive any
termination of this Agreement.

 

(l) Construction. This Agreement will not be construed more strictly against
either party by virtue of the fact that it was prepared by one party or its
counsel, it being recognized that each party hereto has had the opportunity to
review, have its counsel review, and provide input into this Agreement. All
words herein that are expressed in the neuter gender shall be deemed to include
the masculine, feminine and neuter genders and any word herein that is expressed
in the singular or plural shall be deemed, whenever appropriate in the context,
to include the plural and the singular.

 



 21

 

 

(m) Reporting Obligations. Seller and Buyer hereby designate Escrow Holder to
act as and perform the duties and obligations of the “reporting person” with
respect to the transaction contemplated by this Agreement for purposes of 26
C.F.R. Section 1.6045-4(e)(5) relating to the requirements for information
reporting on real estate transactions. If required under applicable law, Seller,
Buyer and Escrow Holder shall execute at Closing a Designation Agreement
designating the Escrow Holder as the reporting person with respect to the
transaction contemplated by this Agreement.

 

(n) 1031 Exchange. Either party may involve this transaction in a like-kind
exchange under Internal Revenue Code Section 1031, the cost and expense of which
will be borne solely by the party invoking such structure. Each party shall
reasonably cooperate with the other in such structure, provided that the party
that is not participating in a like-kind exchange shall incur no material costs,
expenses or liabilities in connection with the other’s exchange and will not be
required to take title to or contract for purchase of any other property. If
either party uses a qualified intermediary or exchange accommodator to
effectuate the exchange, any assignment of the rights or obligations of such
party shall not relieve, release or absolve such party of its obligations to the
other.

 

(o) Bulk Sales. Seller agrees to indemnify and hold Buyer, any permitted
assignee of Buyer’s rights under this Agreement and any of their respective
affiliates, officers, directors, shareholders, members, partners, agents,
employees and advisors (collectively, the “Indemnified Parties”) harmless from
and against any and all claims, damages, losses, costs, expenses, liens, actions
and causes of actions (including, without limitation, reasonable attorneys’ fees
and expenses) that may be incurred by, or asserted against, Buyer, any of the
other Indemnified Parties or the Property by reason of either such noncompliance
with the Bulk Sales laws applicable in the state or states where the Property is
located, or the failure of Seller to have paid any taxes, penalties or interest
which are the subject of such laws. The provisions and obligations of this
Section 24(o) shall survive the Closing.

 

(p) Confidentiality. Buyer, Seller, and their respective representatives shall
hold in strictest confidence all data and information obtained with respect to
the transaction contemplated herein, including, without limitation, the
operation and management of the Property, whether obtained before or after the
execution and delivery hereof, as well as of Buyer’s plans to purchase the
Property or other properties in other locations, and shall not use such data or
information for purposes unrelated to this Agreement or disclose the same to
others except as expressly permitted hereunder. The preceding sentence shall not
be construed to prevent Buyer or Seller from disclosing to their prospective
lenders or investors, or to its officers, directors, attorneys, accountants,
architects, engineers and consultants to perform their designated tasks in
connection with Buyer’s inspection and proposed acquisition of the Property,
provided Buyer advises any such party of the confidential nature of the
information disclosed. However, neither party shall have this obligation
concerning information which: (a) is published or becomes publicly available
through no fault of either the Buyer or Seller; (b) is rightfully received from
a third party; or (c) is required to be disclosed by law. Notwithstanding the
preceding, nothing in this Agreement will prevent or be deemed to limit Buyer’s
ability to disclose the existence of this Agreement, and the nature of any
material terms herein, to the Securities and Exchange Commission or any other
governmental agency to which Buyer, or its successors hereunder, have a
disclosure obligation under any applicable law. The terms of this Section 22(p)
shall survive the consummation of the transaction contemplated herein or the
earlier termination of this Agreement.

 



 22

 

 

(q) Post-Closing Vacancy Holdback. For each property included among the
properties that collectively comprise the Property that are subject to leases
which have been entered into within the ninety (90) days prior to Closing
(individually, a “Newly Leased Property” and collectively, the “Newly Leased
Properties”), an amount equal to Two Thousand Five Hundred and 00/100 Dollars
($2,500) of the Purchase Price for each Newly Leased Property (the “Post-Closing
Vacancy Holdback”) shall be withheld by the Escrow Holder subject to the
following terms. If any of the Newly Leased Properties become tenantless or
vacant because the tenant or other occupant breached the lease or other
occupancy agreement within ninety (90) days after Closing, for each such
property, Buyer shall provide back-up documentation reasonably satisfactory to
Seller documenting the breach and missing tenant or vacancy and shall be
refunded Two Thousand Five Hundred and 00/100 Dollars ($2,500.00) per occurrence
from the Post-Closing Vacancy Holdback. After ninety (90) days have elapsed
after the closing, the balance of the Post-Closing Vacancy Holdback, if any,
shall be delivered to Seller.

 

(r) Post-Closing Return of Properties. If during the ninety (90) day period
after Closing Buyer learns that any leases, other occupancy agreements or
contracts of any kind on properties that comprise the Property provide the
tenant, occupant or any other third party with an option to purchase the
property, a right of first refusal, a right of first offer or any other
contractual option or right to purchase the property, then the sale of such
property to Buyer shall be rescinded and the purchase price of such property
shall be refunded by Seller to Buyer within thirty (30) days of Buyer’s written
notice to Seller. Buyer’s notice to Seller shall include back-up documentation
reasonably satisfactory to Seller demonstrating the existence of the option to
purchase the property, a right of first refusal, a right of first offer, or any
other contractual option or right to purchase the property.



 

[SIGNATURE PAGE FOLLOWS]

 

 23

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the day and year first above written.

 



  SELLER         TB RENTALS LLC               By: /s/ Toby Brown   Name: Toby
Brown   Title: Manager               BUYER         REVEN HOUSING REIT, INC.,   a
Maryland corporation               By: /s/ Chad Carpenter     Chad Carpenter    
Chief Executive Officer

 

 24

 

 

LIST OF EXHIBITS AND SCHEDULES

 

EXHIBITS DESCRIPTIONS 1. EXHIBIT A DESCRIPTION OF THE PROPERTIES 2. EXHIBIT B
LIST OF CONTRACTS 3. EXHIBIT C FORM OF DEED 4. EXHIBIT D FORM OF BILL OF SALE 5.
EXHIBIT E FORM OF ASSIGNMENT OF LEASES AND CONTRACTS 6. EXHIBIT F FORM OF FIRPTA
AFFIDAVIT 7. EXHIBIT G TENANT ESTOPPEL AGREEMENT 8. EXHIBIT H FINANCIAL
INFORMATION FOR 3-14 AUDIT     SCHEDULES DESCRIPTIONS 1. 6(a)(3) PROPERTY
INFORMATION 2. 6(a)(5) LIST OF LEASES

 

 25

 

 

EXHIBIT A

 

DESCRIPTION OF THE PROPERTies



 

Exhibit A - Page 1

 

 

EXHIBIT B

 

LIST OF CONTRACTS

 

1.

 

Exhibit B - Page 1

 

 

EXHIBIT C

 

See SELLER’S PROPOSED FORM OF SPECIAL WARRANTY DEED

SEPARATELY PROVIDED

 

Special Warranty Deed – Signature Page

 

 

Exhibit A

to Special Warranty Deed

 

Legal Description

 



Special Warranty Deed – Exhibit A - Page 1

 

 

Exhibit B

to Special Warranty Deed

 

Permitted Encumbrances

 

Special Warranty Deed – Exhibit B - Page 1

 

 

EXHIBIT D

 

FORM OF BILL OF SALE

 

____________________________, a(n) _________________ (“Seller”), for good and
valuable considerations, receipt and sufficiency of which are hereby
acknowledged, does hereby quitclaim, sell, assign, transfer and set over to
_________________, a ____________ limited liability company (“Buyer”), all of
its right, title and interest, if any, in and to any Personal Property located
on and used in connection with the Property. Seller warrants that it owns such
Personal Property free and clear of liens and encumbrances of any persons
claiming by, through or under Seller.

 

Capitalized terms used herein shall have the meanings given to them in that
certain Single Family Homes Real Estate Purchase and Sale Agreement, dated as of
_____, 2018, between Seller and Buyer.

 

IN WITNESS WHEREOF, Seller has caused this bill of sale to be signed and sealed
in his name by its officer thereunto duly authorized this ____ day of _________,
20__.

 



  SELLER:           _____________, a(n) _________ limited liability company    
      By:                           Name:        Its:    

 

Exhibit D - Page 1

 

 

EXHIBIT E

 

FORM OF ASSIGNMENT OF LEASES AND CONTRACTS

 

THIS ASSIGNMENT OF LEASES AND CONTRACTS AND CONTRACTS (this “Assignment”) is
entered into as of the ____ of _______, 201__ (the “Effective Date”), between
______________, a(n) ___________ limited liability company (“Assignor”) and
________________, a(n) __________ limited liability company (“Assignee”)

 

RECITALS

 

Assignor has conveyed to Assignee that certain parcel of real property and
improvements located at ________ pursuant to that certain Single Family Homes
Real Estate Purchase and Sale Agreement, dated as of _________ ___, 201__ (the
“Agreement”) by and between Assignor, as Seller, and Assignee, as Buyer.
Capitalized terms not otherwise defined herein shall have the meaning given to
them in the Agreement.

 

Assignor now desires to assign and transfer to Assignee all of Assignor’s right,
title and interest in, to and under the Leases and the Contracts.

 

1. Property. The “Property” means the real property located in _________,
legally described in Exhibit A attached to this Assignment, together with the
building, structures and other improvements located thereon.

 

2. Leases. The “Leases” means those leases and occupancy agreements affecting
the Property which are described in Exhibit B attached to this Assignment.

 

3. Contracts. “Assumed Contracts” means those agreements (including any service,
maintenance, or repair contracts) that are listed on Exhibit C attached to this
Assignment that will survive the Closing.

 

4. Assignment. For good and valuable consideration received by Assignor, the
receipt and sufficiency of which are hereby acknowledged, Assignor hereby
grants, transfers and assigns to Assignee the entire right, title and interest
of Assignor in and to the Leases and the Contracts.

 

5. Assumption. Assignee hereby assumes and agrees to perform the obligations of
Assignor under the Leases and Contracts which accrue and are attributable to the
period from and after the Effective Date. Additionally, Assignee agrees to pay
all monetary obligations when due under the Contracts arising before the
Effective Date to the extent Assignee received a credit on the settlement
statement in connection with its purchase of the Property.

 

6. Successors and Assigns. This Assignment shall be binding upon and inure to
the benefit of Assignor and Assignee and their respective successors and
assigns.

 



Exhibit E - Page 1

 

 

7. Counterparts. This Assignment may be executed in any number of identical
counterparts, any or all of which may contain the signatures of fewer than all
of the parties but all of which shall be taken together as a single instrument.

 

8. Governing Law. This Assignment shall be governed and interpreted in
accordance with the laws of __________________.

 

IN WITNESS WHEREOF, Assignor and Assignee have caused this Assignment of Leases
and Contracts to be executed as of this ______ day of ________________, 20___.

 



  ASSIGNOR             ______________, a(n)_____________ limited liability  
company               By:                                             Name:     
  Its:               ASSIGNEE             _____________________             By:
      Name:       Its:    



 

Exhibit E - Page 2

 

 

EXHIBIT F

 

FORM OF FIRPTA AFFIDAVIT

 

Section 1445 of the Internal Revenue Code, as amended, provides that a
transferee of a United States real property interest must withhold tax if the
transferor is a foreign person. To inform the Transferee (hereinafter defined)
that withholding of tax is not required upon the disposition of a United States
real property interest by ______________, a(n) ________ limited liability
company (the “Transferor”) to ___________________, a(n) _______ limited
liability company (the “Transferee”) relating to the real property described on
Schedule A hereto (the “Transferred Interests”), the undersigned, being first
duly sworn upon oath, does hereby depose and say, and does hereby on behalf of
the Transferor represent that the following is true as of the date hereof:

 

1. __________________ is the______________________ of the Transferor, and is
familiar with the affairs and business of the Transferor;

 

2. The Transferor is not a foreign person; that is, the Transferor is not a
nonresident alien, a foreign corporation, foreign partnership, foreign trust or
foreign estate (as all such terms are defined in the Internal Revenue Code of
1986, as amended, and United States Treasury Department Income Tax Regulations
in effect as of the date hereof);

 

3. The Transferor is a ______________ duly organized, validly existing and in
good standing under the laws of the State of _________;

 

4. The Transferor’s United States employer identification number is
______________; and

 

5. The Transferor’s office address and principal place of business is c/o
__________________________.

 

6. Transferor is not a disregarded entity as defined in §1.1445-2(b)(2)(iii);

 

The undersigned and the Transferor understand that this affidavit and
certification may be disclosed to the United States Internal Revenue Service by
the Transferee and that any false statement contained herein could be punished
by fine, imprisonment, or both.

 

All terms (whether capitalized or not) used but not defined herein shall have
the same respective meanings as in the Internal Revenue Code of 1986, as
amended, and the United States Treasury Department Income Tax Regulations in
effect as of the date hereof.

 

Under penalties of perjury, we declare that we have examined this affidavit and
certificate, and to the best of our knowledge and belief, it is true, correct
and complete. We further declare that we have authority to sign this affidavit
and certificate on behalf of the Transferor.

 

Exhibit F - Page 1

 

 

IN WITNESS WHEREOF, Transferor has executed and delivered this FIRPTA Affidavit
as of _____, 20___.

 



  _______________________, a(n) ___________ limited   liability company        
    By:                                             Name:        Its:    

  

Exhibit F - Page 2

 

 

EXHIBIT G

 

__________________, 20___

 

Reven Housing REIT, Inc.

P.O. Box 1459

La Jolla, California 92038-1459

 

Re: Lease of property located at _____________________________________

_______________________________________________________________ (the “Premises”)

 

Gentlemen:

 

The undersigned (“Tenant”) hereby certifies to Reven Housing REIT, Inc.
(“Reven”) as follows, with the knowledge that Reven will rely on the truth and
accuracy of these statements:

 

1. Tenant is currently the lessee under a lease (“Lease”) dated as of
________________ between _________________ (“Landlord”) with respect to the
Premises.

 

2. Tenant currently occupies the Premises and began paying rent on or about
___________________.

 

3. The current monthly rent under the Lease is $___________________.

 

4. A security deposit in the amount of $______________ has been paid to Landlord
pursuant to the Lease.

 

5. Tenant’s contact information is as follows:

a. Name: _________________________

b. Email: _________________________

c. Phone No.: _____________________

 

6. The Lease expires on __________________________, with renewal rights, if any,
as set forth in the Lease.

 

7. If Landlord is currently in default under the Lease, please explain the
circumstances of such default:

 

 

 



 

8. If any repairs must be made to the Premises by Landlord, please list them
here:

 

 

 

 

 



Exhibit G - Page 1

 



 

9. The Lease is in full force and effect, has not been modified, supplemented or
amended, except as specifically done in writing and agreed upon by Tenant and
Landlord, and constitutes the entire agreement between Tenant and Landlord.

 

10. Tenant (i) has not received any uncured notice of default by Tenant under
the Lease, and (ii) has not sent or received any notice to terminate the Lease.

 

11. Tenant has not transferred, encumbered, mortgaged, assigned, conveyed or
otherwise disposed of the Lease or any interest therein.

 

12. This letter shall inure solely to the benefit of Reven and no other party.

 



  Very truly yours,               By:  

 

Exhibit G - Page 2

 

 

EXHIBIT H

 

  FINANCIAL INFORMATION FOR 3-14 AUDIT

 

Exhibit H - Page 1

 

 

SCHEDULE 6(a)(3)

 

PROPERTY INFORMATION

 

 

 

 

SCHEDULE 6(a)(5)

 

[LIST OF LEASES]



 



 